Order unanimously affirmed without costs. Memorandum: Family Court properly found that respondent’s consent to the adoption was not required because respondent had abandoned the children (see, Domestic Relations Law § 111 [2] [a]).
The court properly excluded testimony concerning a lawsuit in which the children’s deceased mother was a plaintiff. Whether petitioner, by virtue of adopting the children, would obtain control over the proceeds of the lawsuit was not relevant to the issue of abandonment.
The court did not abuse its discretion in denying respondent’s request for appointment of a Law Guardian for the children. The appointment of a Law Guardian is discretionary *1082(Family Ct Act § 249). (Appeal from Order of Queens County Family Court, De Phillips, J.—Adoption.) Present—Denman, P. J., Green, Balio and Fallon, JJ.